 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-17-01709-01-TUC-SPL
10                           Plaintiff,
11   v.                                                  ORDER OF DETENTION
12   Juan Antonio Soto-Acuna,
13                           Defendant.
14            The Court Finds that the Defendant has failed to sustain his burden of proof by clear
15   and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is not a
16   serious flight risk. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).
17            IT IS ORDERED that the Defendant shall be detained pending further order of the
18   court.
19            Dated this 1st day of October, 2019.
20
21
                                                                 Honorable John Z. Boyle
22                                                               United States Magistrate Judge
23
24
25
26
27
28
